
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5993
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  ensure that beneficiaries of Servicemembers' Group Life Insurance receive
		  financial counseling and disclosure information regarding life insurance
		  payments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing America’s Veterans Insurance
			 Needs and Goals Act of 2010 or the SAVINGS Act of 2010.
		2.Financial
			 counseling and disclosure information for Servicemembers’ Group Life Insurance
			 beneficiaries
			(a)Financial
			 counseling and disclosure information
				(1)In
			 generalSection 1966 of title 38, United
			 States Code, is amended by adding at the end the following new
			 subsection:
					
						(e)(1)In order to be an
				eligible life insurance company under this section, a life insurance company
				shall—
								(A)make available, both orally and in
				writing, financial counseling to a beneficiary or other person otherwise
				entitled to payment upon the establishment of a valid claim under
				section
				1970(a) of this title; and
								(B)at the time that such beneficiary or
				other person entitled to payment establishes a valid claim under
				section
				1970(a) of this title, provide to such beneficiary or other
				person the disclosures described in paragraph (2).
								(2)The disclosures provided pursuant to
				paragraph (1)(B) shall—
								(A)be provided both orally and in
				writing; and
								(B)include information with respect to the
				payment of the claim, including—
									(i)an explanation of the methods
				available to receive such payment, including—
										(I)receipt of a lump-sum payment;
										(II)allowing the insurance company to
				maintain the lump-sum payment;
										(III)receipt of thirty-six equal monthly
				installments; and
										(IV)any alternative methods;
										(ii)an explanation that any such payment that
				is maintained by the life insurance company or paid in thirty-six equal monthly
				installments by the company is not insured by the Federal Deposit Insurance
				Corporation;
									(iii)an explanation of the interest rate earned
				on any such payment that is maintained by the life insurance company or paid in
				thirty-six equal monthly installments by the company and how such rate compares
				to the interest rate earned by accounts at financial institutions, including
				demand accounts; and
									(iv)other relevant information.
									(3)In order to be an eligible life insurance
				company under this section, a life insurance company may not charge any fees to
				a beneficiary or other person otherwise entitled to payment upon the
				establishment of a valid claim under
				section
				1970(a) of this title for any purpose, including for
				maintaining such payment with the company.
							(4)The Secretary shall include in each annual
				performance and accountability report submitted by the Secretary to Congress
				information concerning—
								(A)the number of individuals who received
				financial counseling under paragraph (1)(A);
								(B)the number of individuals who received
				the disclosures under paragraph (1)(B);
								(C)the type of information received by
				such individuals during such counseling; and
								(D)any recommendations, complaints, or
				other information with respect to such counseling that the Secretary considers
				relevant.
								.
				(2)RegulationsThe
			 Secretary of Veterans Affairs shall prescribe regulations to carry out
			 section
			 1966(e) of title 38, United States Code, as added by paragraph
			 (1).
				(b)Office of
			 Survivors Assistance
				(1)Advisory
			 roleSubsection (b) of section 321 of such title is
			 amended—
					(A)by striking
			 The Office and inserting (1) The Office;
			 and
					(B)by adding at the
			 end the following:
						
							(2)The Director of the Office shall attend
				each meeting of the Advisory Council on Servicemembers’ Group Life Insurance
				under section 1974 of this
				title.
							.
					(2)ResourcesSubsection
			 (d) of such section is amended—
					(A)by striking
			 The Secretary and inserting (1) The Secretary;
			 and
					(B)by adding at the
			 end the following:
						
							(2)In carrying out paragraph (1), the
				Secretary shall ensure that the Office has the personnel necessary to serve as
				a resource to provide individuals described in paragraph (1) and (2) of
				subsection (a) with information on how to receive the Servicemembers’ Group
				Life Insurance financial counseling pursuant to section 1966(e)(1) of this
				title.
							.
					
	
		
			Passed the House of
			 Representatives September 29, 2010.
			Lorraine C. Miller,
			Clerk
		
	
